SANDSTROM, Justice,
dissenting.
Because the majority has misapplied the law and has erroneously found the facts, I dissent. Because the State has met its burden, I would reverse the juvenile court and order J.K.M. transferred from juvenile court to stand trial as an adult on the charge of attempted murder.
I
The majority correctly concludes the juvenile court’s order is appealable, correctly identifies our standard of review as de novo, and correctly identifies the pre-August 1, 1995, juvenile law as applying to this case. That law provides for transfer to adult court if there are reasonable grounds to believe:
“(a) The child committed the delinquent act alleged;
*233(b) The child is not amenable to treatment or rehabilitation as a juvenile through available programs;
(c) The child is not treatable in an institution for the mentally retarded or mentally ill;
(d) The interests of the community require that the child be placed under legal restraint or discipline; and
(e) If the child is fourteen or fifteen years old, the child committed a delinquent act involving the infliction or threat of serious bodily harm.”
N.D.C.C. § 27 — 20—34(l)(b)(4) (1995).
“Reasonable grounds” are equivalent to “probable cause.” In Interest of J.A.G., 552 N.W.2d 317, 320 (N.D.1996); In Interest of T.M., 512 N.W.2d 441, 443 (N.D.1994); In Interest of A.D.L., 301 N.W.2d 380, 383 (N.D.1981). Reasonable grounds, or probable cause, is less than a preponderance of the evidence. In Interest of M.D.N., 493 N.W.2d 680, 690 (N.D.1992) (Levine, J., concurring in the result) (“ ‘probable cause’ is all the State is required to establish in a transfer proceeding and not a preponderance of evidence or clear and convincing evidence”); Svedberg v. Stamness, 525 N.W.2d 678, 681 n. 2 (N.D.1994) (preponderance of the evidence is “a more stringent standard” than reasonable grounds in context of disorderly conduct); State v. Zachodni 466 N.W.2d 624, 629 (S.D.1991) (“evidence supporting a probable cause determination ... need not establish ... proof by preponderance”). There can simultaneously be reasonable grounds, or probable cause, to believe something both is and is not the case. See T.M. at 443 (probable cause is met when “ ‘there is a definite probability based on substantial evidence’ ” (quoting M.D.N.)); J.A.G. at 320 (relevant evidence which adequately supports a conclusion is “substantial evidence”); J.A.G. (the burden of proving probable cause is minimal).
A basic logical flaw in the reasoning of the defense, the juvenile court, and the majority is illustrated by J.K.M.’s issue II: “Whether the trial court appropriately held there are reasonable grounds to believe that J.K.M. is amenable to treatment or rehabilitation as a juvenile through available programs, when expert testimony supports amenability?” But the legal issue is not whether there are reasonable grounds to believe J.K.M. is amenable, the legal issue is whether there are reasonable grounds to believe J.K.M. is not amenable to treatment.
The juvenile court found: “That J.K.M. is amenable to treatment or rehabilitation as a juvenile through available programs.” Even if there were reasonable grounds (or even a preponderance of the evidence) to believe J.K.M. is amenable to treatment, it does not mean reasonable grounds are lacking to believe the opposite; thus, a fundamental flaw in the juvenile court’s analysis.
Similarly, the majority writes: “[W]e believe J.K.M. is amenable to treatment.” And: “Although we note there is a possibility that J.K.M.’s treatment could take longer than three years, in which case she would no longer be under the jurisdiction of the juvenile court, the medical testimony and evidence indicate J.K.M. is amenable to treatment within three years.” The majority erroneously concludes its finding of amenability to treatment precludes the existence of reasonable grounds to believe the opposite.
The juvenile court and the majority have misapplied the law.
II
In finding J.KM.’s actions were caused by major depression, the juvenile court and the majority have fallen victim to “psychobabble” at odds with the very reference work cited as authority.
The juvenile court wrote:
“The Court acknowledges that there are two virtually diametrically opposed scenarios which would explain the incident before the Court:
1. One is that J.K.M.’s unprovoked attack on Michele was the act of a cold-blooded killer. That the act was intentional and premeditated; and that, therefore,' J.K.M. should be transferred to adult court whereby upon a finding of guilt, J.K.M. could be subjected to adult corrections which could include long-term incarceration, not only as a punishment for her *234wrongful act, but also to protect society from a dangerous person; and that J.K.M. should lose certain of her civil rights and be deprived of certain future employment rights which accompany adult convictions for a crime of this serious nature.
2. A second theory is that J.K.M.’s unprovoked attack on Michele was a single-isolated episode which was the result of serious depression. That with counseling and therapy (and anti-depression medications), J.K.M. can be treated and rehabilitated; and that with such counseling, treatment, and medications, she is no longer a danger or threat to society; and the likelihood of J.K.M. being involved in further acts of a violent nature is low.
This Court finds that the evidence supports the second theory; that is that J.KM.’s actions were the result of serious depression.”
Although Dr. Grogan testified the attempted murder was caused by major depression on the part of J.K.M., his testimony is inconsistent with the reference work Grogan called the “Bible.”
Q I note, and I’m looking at the DSM-IV, 1994 Edition....
A [Grogan:] That’s — I would not argue with the DSM-IV, no.
Q Okay. This — -the DSM-IV is — I hate to use this term — is the Bible.
A It’s the Bible. It’s put together by the American Psychiatric Association.... I wouldn’t argue with the DSM-IV.”
The DSM-IV, technically American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders: DSM-IV (4th ed.1994), was the authoritative basis used in making the diagnosis of “single major depressive disorder episode.” A review of the volume nowhere reflects violence toward others as a feature of “major depressive disorder” — not a diagnostic feature, not a specifier, and not an associated feature. Simply put, the “bible” used in making the “diagnosis” is completely inconsistent with the claim that depression caused J.K.M. to attempt to murder Michele.
The premise of the juvenile court’s and the majority’s findings falls, and thus falls their analysis.
Ill
There is no doubt J.K.M. committed a violent act; she attempted to murder Michele. There is clear evidence of premeditation. J.K.M. lured Michele to her house by telling her she had a birthday present for her, even though J.K.M. had told another she was planning to • “kick her ass.” After Michele came to J.K.M.’s house, J.K.M. kicked, hit, and stabbed Michele in the back three times with a 33-inch blade. The facts of this vicious and violent attack establish reasonable grounds to believe society needs to be protected.
The State has met its burden of establishing reasonable grounds to believe each of the requisite elements are present. J.K.M. should be bound over to adult court to be tried for attempted murder.